               Case 5:21-mj-70317-MAG Document 16 Filed 04/07/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAIA T. PEREZ (MABN 672328)
   Assistant United States Attorney
 5        150 Almaden Blvd., Suite 900
          San Jose, California 95113
 6        Telephone: (408) 535-5061
          Facsimile: (408) 535-5066
 7        Email: maia.perez@usdoj.gov

 8
     Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                         ) CASE NO. 21-MJ-70317-MAG
14                                                     )
             Plaintiff,                                )  STIPULATION AND [PROPOSED] ORDER
15                                                     )  CONTINUING STATUS HEARING AND
        v.                                             )  EXCLUDING TIME FROM THE SPEEDY TRIAL
16                                                     )  ACT CALCULATION
     JEFFREY PRICE,                                    )
17                                                     )
             Defendant.                                )
18                                                     )

19
                                            JOINT STIPULATION
20
             Defendant Jeffrey Price, represented by his attorney, Severa Keith, and the Government,
21
     represented by Maia Perez, stipulate and agree, pending approval of the Court, that the status hearing in
22
     this matter may be continued from April 8, 2021 at 1:00 p.m. to April 28, 2021 at 1:00 p.m.
23
             The reason for the continuance is that the parties are in the process of producing and reviewing
24
     discovery in preparation for the hearing, and additional time is needed for effective preparation.
25
     For this reason, the parties agree that (1) there is good cause to continue the status hearing to April 28,
26
     2021 at 1:00 p.m. pursuant to Federal Rule of Criminal Procedure 5.1(d) and for extending and the 30-
27
     day time period for an indictment under the Speedy Trial Act; and (2) time be excluded under the
28

     STIPULATION AND [PROPOSED] ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME
     21-MJ-70317-MAG
                                                1
              Case 5:21-mj-70317-MAG Document 16 Filed 04/07/21 Page 2 of 3




 1 Speedy Trial Act between April 8, 2021 and April 28, 2021, for effective preparation by counsel and in

 2 the interest of justice.

 3          IT IS SO STIPULATED.

 4

 5                                                     Respectfully submitted,

 6                                                     STEPHANIE M. HINDS
                                                       Acting United States Attorney
 7

 8
     Dated: April 6, 2021                                     /s/
 9                                                     MAIA T. PEREZ
                                                       Assistant United States Attorney
10

11

12
     Dated: April 6, 2021                                    /s/
13                                                     SEVERA KEITH
                                                       Counsel for Jeffrey Price
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME
     21-MJ-70317-MAG
                                                2
              Case 5:21-mj-70317-MAG Document 16 Filed 04/07/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Upon the stipulation of the parties, IT IS ORDERED that defendant Jeffrey Price’s April 8, 2021

 3 status hearing be continued to April 28, 2021 at 1:00 p.m.

 4          The Court further finds that failing to exclude the time between April 8, 2021 and April 28,

 5 2021, would unreasonably deny counsel the reasonable time necessary for effective preparation, taking

 6 into account the exercise of due diligence. See 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(iv). The Court

 7 further finds that the ends of justice served by excluding the time between April 8, 2021 and April 28,

 8 2021, outweigh the interests of the public and the defendant in a speedy trial. 18 U.S.C. §§

 9 3161(h)(7)(A), (h)(7)(B)(iv).

10          With the consent of the defendant, and taking into account the public interest in the prompt

11 disposition of criminal cases, the court sets the status hearing to April 28, 2021 at 1:00 p.m. and —

12 based on the parties’ showing of good cause — finds good cause for extending the time limits for a

13 preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for extending the 30-day time

14 period for an indictment under the Speedy Trial Act (based on the exclusions set forth above). See Fed.

15 R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

16          IT IS SO ORDERED.

17

18
     DATED: _________________
             April 7, 2021                               ____________________________________
19
                                                         HON. ROBERT ILLMAN
20                                                       United States Magistrate Judge

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME
     21-MJ-70317-MAG
                                                3
